     Case 3:18-cv-02935-S Document 26 Filed 07/23/19                Page 1 of 1 PageID 163


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 VALERIE JACKSON                               §
                                               §
                      v.                       §     CIVIL ACTION NO. 3:18-CV-2935-S
                                               §
 LUPE VALDEZ et al.                            §

                      ORDER SETTING SCHEDULING CONFERENCE

        Pursuant to Federal Rule of Civil Procedure 16, the Court hereby sets this case for a

scheduling conference hearing on August 23, 2019, at 11:00 a.m. Lead counsel and/or local

counsel for each party, and all unrepresented parties, shall be present.

        The parties are directed to confer and be prepared to discuss with the Court the matters set

forth in Rules 16(b)(3) and 26(f). The Court expects the parties to review the Judge Specific

Requirements, located at: http://www.txnd.uscourts.gov/judge/district-judge-karen-gren-scholer.

The parties are encouraged to submit a proposed agreed scheduling order at least two days prior

to    the   hearing    based    on:    http://www.txnd.uscourts.gov/sites/default/files/documents/

ScholerSO.doc. If the parties’ proposed agreed order deviates from the Court’s standard form,

they must submit a redlined version showing where the proposed order differs.

        To the extent the parties herein have not arranged a scheduling conference with the Court

or submitted their report, as required under Rule 26(f), the Court finds good cause to issue the

scheduling order as soon as practicable after the hearing.

        SO ORDERED.

        SIGNED July 23, 2019.
